Claims 1, 3 to 5, 7 to 9 and 21 to 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 note that there is an inappropriate parenthesis “)” after “amino terminal groups”.  There is also an incomplete parenthesis in “(poly(1,6-hexyl carbonate) diol.  This applies to claim 7 and claim 21 (regarding amino terminal groups) as well.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires hexamethylene diisocyanate and poly(1,6-hexyl carbonate) diol such that these claims which allow these components in the alternative such that they are not required are not considered to be further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient show-ing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/179903, herein WO reference.
	The teachings in the WO reference were noted in paragraph 10 of the previous office action.  

	As can be seen from pages 12 and 13 the polyurethane therein can include hexamethylene diisocyanate in a preferred amount of from 1 to 30 wt%.  This range embraces the claimed range such that one having ordinary skill in the art would have found the type and amount of diisocyanate in claim 1 to have been obvious.
	Finally see the polyether/polyamine as found in pages 13 and 14.  This includes various polyols or polyamines that meets the requirement of a hydrophilic polymer.  
	In this manner one having ordinary skill in the art would have found the claimed reaction mixture components obvious.  
	Regarding the limitation on the amount of catalyst please see page 16 which indicates that catalysts are optional such that this indicates that no catalyst is needed, meeting the requirement of less than .2% as claimed.  On the other hand all of the work-ing examples contain .075% catalysts such that the skilled artisan would have been motivated to use such an amount with the expectation of obtaining useful results.  This amount too meets the claimed requirement of less than .2%.
	Regarding the increase in thermal stability limitation, note that the claim indicates that this is directly associated with the amount of catalyst such that the WO reference, 
	Note that both .075 and 0 % catalyst meet the limitation of claim 22 as well.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/179903 as applied to claim 21 above, and further in view of Schafer et al.
	WO does not teach water as a chain extender.  See page 16 which teaches the presence of chain extenders.
	Schafer et al. teach polyurethane compositions.  Paragraph 37 teaches that water can be used as a chain extender.
	From this one having ordinary skill in the art would have been motivated by the teachings in Schafer et al. to use water as the chain extender therein, with the expectation of obtaining useful and predictable results.  In this manner claim 23 is rendered obvious.

Claim 1 and the claims that depend thereon are neither taught nor suggested by the prior art.  The Examiner notes, for claim interpretation purposes, that the hydrophilic polymer comprising a hydrophilic diol or hydrophilic amine is a different component than the polycarbonate diol.  The prior art fails to teach or suggest a membrane formed by a reaction mixture comprising a diisocyanate in an amount and type as claimed, a polydi-methylsiloxane having amino groups in an amount and type as claimed, a hydrophilic polymer as claimed and the particular polycarbonate diol in the amount as claimed.  While the WO reference teaches that the polyol can be a polycarbonate, there is not sufficient motivation to select a polycarbonate as claimed in an amount as claimed, in combination with a different hydrophilic polymer as claimed, and particularly not in combination with the diisocyanate and polydimethylsiloxane as required therein.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/23/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765